Citation Nr: 1419127	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  12-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for squamous cell carcinoma, base of tongue and pharynx, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the above claimed disability.

The Veteran testified at a May 2012 hearing held before the undersigned Acting Veterans Law Judge via videoconference from the RO.  A transcript is associated with the claims file. 

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service personnel records show that he served in Vietnam from March 1968 to April 1969, and as there is no evidence to the contrary, he is presumed to have been exposed to herbicide agents during active duty service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307 (a)(6)(i), (iii), 3.309(e) (2013).

If a Veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for several specifically listed disorders.  Cancer of the tongue and pharynx is not included among the disorders with a recognized presumptive connection to herbicide exposure.  Nevertheless, the Veteran could still establish service connection for his condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The RO relied on a July 2010 VA examination to deny the Veteran's claim.  However, the VA medical examination failed to give any opinion as to whether the diagnosed condition was incurred in or caused by the Veteran's active duty service, to include exposure to Agent Orange while in Vietnam.  The VA examination is therefore not adequate for adjudication.

The Veteran did provide a private medical opinion, with a waiver of initial RO consideration, in July 2012.  Dr. WHH opined that the Veteran's exposure to herbicides "contributed to" his carcinoma.  He did not phrase his conclusion in such a way as to permit application of the "at least as likely as not" standard, and did not clearly consider all possible risk factors, such as smoking.   Finally, the doctor failed to offer a clear rationale for his conclusion.  The private opinion is therefore also inadequate for adjudication.

Given the complex nature of the medical evidence in this matter, the Board concludes that an additional VA medical opinion is necessary to address whether the Veteran suffers from squamous cell carcinoma, base of tongue and pharynx, as a result of active service to include as due to herbicide exposure.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to assess the current status of his oral cancer.  The claims folder must be reviewed in conjunction with the examination.  

The examiner must opine as to whether it is at least as likely as not that any currently diagnosed cancer (diagnosed as squamous cell carcinoma at the base of the tongue and pharynx) is caused or aggravated by military service, to include established exposure to herbicide agents in Vietnam.

The examiner must discuss the private opinion of Dr. WHH, as well as risk factors such as the Veteran's cigarette smoking history (1966-1970, 2003-2009).

A full and complete rationale for all opinions expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


